Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants RCE filed May 24, 2022.
Claims 1-5, 8-16, and 18-20 are pending. No claim is added and claims 6, 7, and 17 are cancelled.
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 24, 2022 has been entered.
 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16, and 18-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 8-9, and 11-20 of co-pending Application No. 15/913,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are completely encompassed within the claims of co-pending Application No. 15/913,918.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Patent Application No. 2017/0103116) in view of Singh (US Patent Application No. 2019/0163545).

Regarding Claim 12, the combination of Hu in view of Singh, discloses a method comprising: 
receiving, a first shard comprising a first state attribute (par [0052-0054], Hu); 
identifying, a message with the first state attribute (par [0052-0053], [0175-0176], Hu); 
associating the message as an attribute of the first shard (par [0052-0053], [0175-0176], Hu); 
receiving a second shard comprising a second state attribute (par [0052-0054], Hu); 
determining, based on the second state attribute, a position of the message within the second shard (par [0009], [0111-0112], Hu); and 
based on the determining, inserting the message into the second shard (par [0069], [0074], Hu). 
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu); however, Hu is not as detailed with respect to a first stream receiving a first shard and the message being inconsistent with the attribute.
On the other hand, Singh discloses a first stream receiving a first shard (par [0033], Singh – shards create a delivery stream) and the message being inconsistent with the attribute (Fig.2; par [0010-0014], [0031-0035], Singh – non-delayed message and delayed message located in different shards).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Singh’s teachings into the Hu system. A skilled artisan would have been motivated to combine in order to maintain correct ordering of information/messages stored within shards to ensure the most adequate transmission of the information.

Regarding Claim 13, the combination of Hu in view of Singh, disclose the method of claim 12, wherein identifying a message comprises identifying a message received out of sequence with one or more other messages within the first shard (par [0010-0014],[0031-0035], Singh – generally messages are on a first-in first-out queue, however some messages may be “delayed” thus causing some messages to be processed out of sequence). 

Regarding Claim 16, Hu discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device (par [0027], Hu - processor), cause the processing device to perform operations comprising: 
generating a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu – a first shard generated corresponds to item 320, which has data and attributes… another shard 260A has messages for receipt); 
associating the first shard with a first state attribute (par [0052-0054], Hu); 
providing the first shard and the first state attribute as an update (par [0108], [0126-0127], Hu – shard director updates table to indicate that an update, wherein the update is moved between shards atomically); 
requesting the first state attribute from the first shard (par [0045], [0068], [0130], Hu – requests are routed to a shard); 
receiving the first state attribute (par [0140-0141], Hu – result of the attribute is received from the target shard);
providing a second shard based on the received first state attribute (par [0064], [0069], [0112], Hu).
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu); however, Hu is not as detailed with respect to an update within a data stream and a second shard within the data stream.
On the other hand, Singh discloses an atomic update within a data stream (par [0095], [0100], Singh – all control data is dealt with atomically) and a second shard within the data stream (par [0033], Singh – pair of shards are sent through a single stream). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Singh’s teachings into the Hu system. A skilled artisan would have been motivated to combine in order to maintain correct ordering of information/messages stored within shards to ensure the most adequate transmission of the information.
Therefore, the combination of Hu in view of Singh, disclose adjusting an operation of a message production source based on the received first state attribute (par [0045-0046], [0108-0113], Hu – shard director coordinates various functionalities such as propagating database changes to shards, receiving status updates from shards, coordinating various operations that affect the configuration such as resharding operations; a manager of the shard directors are responsible for managing the load balancing of the remaining shard directors…the resharding is triggered when a significant load is detected or a chunk is oversized, thus requiring adjusting/changing the sharded database due to the processing capacity; par [0136-0137], Singh – load balancer makes decisions on changing the cross processes (i.e., sending messages from the message cache enqueuing to the message cache dequeuing) based on load, ownership, and death of the owning instance1).
 
Regarding Claim 18, the combination of Hu in view of Singh, disclose the computer-readable medium of claim 16, wherein the first state attribute comprises a token assigned based on a processing capacity of a streaming system (par [0030], [0097], Hu… par [0146], Singh). 

Regarding Claim 19, the combination of Hu in view of Singh, disclose the computer-readable medium of claim 16, wherein an operation associated with the first shard is performed based on the first state attribute (par [0045], [0052], Hu – shard director coordinates various functionalities across shards such as requests, changes, monitoring, and/or coordinating various operations that affect configuration, such as re-sharding operations). 

Regarding Claim 20, the combination of Hu in view of Singh, disclose the computer-readable medium of claim 16, wherein providing the first shard and the first state attribute comprises providing the first shard and the first state attribute as at least one of (a) an atomic update (par [0108], [0126-0127], Hu – shard director updates table to indicate that an update, wherein the update is moved between shards atomically) or (b) a conditional update within the data stream.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Singh, further in view of Chandra (US Patent No. 9,269,057).

Regarding Claim 14, the combination of Hu in view of Singh, disclose all of the claimed subject matter as stated above. However, Hu and Singh are not 
as detailed with respect to the second shard is received within the first stream.
On the other hand, Chandra discloses the second shard is received within the first stream (cols.5-6, lines 52-67 and 1-14, respectively, Chandra). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Singh’s teachings into the Hu system. A skilled artisan would have been motivated to combine in order to sufficiently distribute the data within the shards in the most compatible stream.

Regarding Claim 15, the combination of Hu in view of Singh, further in view of Chandra, disclose the method of claim 12, wherein the second shard is received within a second stream (cols.5-6, lines 52-67 and 1-14, respectively, Chandra). 


Claims 1-5 and 8-11 are allowable over the prior art and would be allowed once an official e-Terminal Disclaimer is received and accepted.


Response to Arguments
Applicants arguments, with respect to claim 1, and the newly added amendments are deemed moot, please reference the Office Action above.

Applicant argues, the remaining independent claim (i.e., claims 12 and 16) fail to teach or suggest the same features as indicated within claim 1; and in particular the newly added “adjusting an operation of a message production source of at least one of the one or more messages within the streaming system based on the received token that reflects the processing capacity of the streaming system”.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see above) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As a result, the applicant is arguing features which are not stated within the remaining independent claims. The arguments are deemed moot.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
July 27, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Different functions performed by the load balancer can be found at par [0159-0166] of Singh.